EXECUTION VERSION

EXHIBIT 10.1

 

Amended and Restated
Employment Agreement

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of June _1_, 2020 (the “Restatement Date”), by and among Cadence
Bancorporation, a Delaware corporation (the “Company”), Cadence Bank, N.A., a
national banking association organized under the laws of the United States (the
“Bank” and, together with the Company, “Cadence”), and Samuel M. Tortorici (the
“Executive”).

WHEREAS, Cadence and the Executive are parties to an Amended and Restated
Employment Agreement, dated as of March 14, 2017 (which agreement was originally
dated as of February 1, 2015 and amended as of November 30, 2016) (the “Prior
Agreement”);

WHEREAS, Cadence wishes to continue to employ the Executive in an executive
capacity on the terms and conditions and for the consideration hereinafter set
forth, and the Executive wishes to continue to be employed by Cadence on such
terms and conditions and for such consideration; and

WHEREAS, Cadence and the Executive desire to amend and restate the Prior
Agreement in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and Cadence as follows:

1.Effective Date.  This Agreement shall be effective as of February 1, 2015 (the
“Effective Date”).

2.Employment Period.  Unless terminated earlier pursuant to Section 5 of this
Agreement, the term of this Agreement will commence on the Effective Date and
end on the first anniversary of the Effective Date (the “Employment Period”);
provided, however, that commencing on the first anniversary of the Effective
Date, and on each subsequent anniversary of such date (such first anniversary
and each annual anniversary thereafter, a “Renewal Date”), the Employment Period
shall be automatically extended so as to terminate on the first anniversary of
the applicable Renewal Date, unless at least 90 days prior to such Renewal Date,
Cadence shall give notice to the Executive that the Employment Period shall not
be so extended following such Renewal Date (a “Notice of Nonrenewal”), in which
case the Employment Period shall terminate on the first anniversary of such
Renewal Date.

3.Position and Duties.  During the Employment Period, the Executive shall
(a) serve as President and Chief Operating Officer of the Company and Chief
Executive Officer of the Bank, with such authority, power, duties, and
responsibilities as are commensurate with such positions and as are customarily
exercised by a person holding such position in a company of the size and nature
of the Company, (b) report to the Chief Executive Officer of the Company, and
(c) perform the Executive’s duties at Cadence’s primary office location in the
Atlanta, Georgia metropolitan area, subject to the Executive’s performance of
duties at and travel to such other

W/3732717

--------------------------------------------------------------------------------

 

offices of the Company and its subsidiaries and controlled affiliates (the
“Affiliated Entities”) and/or other locations as shall be necessary to fulfill
the Executive’s duties.

4.Compensation.  Subject to the terms of this Agreement, while the Executive is
employed by Cadence during the Employment Period, Cadence shall compensate the
Executive for the Executive’s services as follows:

(a)Base Salary.  The Executive shall receive an annual base salary (“Annual Base
Salary”) of no less than $425,000.  The Executive’s Annual Base Salary shall be
reviewed annually by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Company Board”) pursuant to its
normal performance review policies for senior executives and may be increased
but not decreased in the sole and absolute discretion of the Compensation
Committee or the Company Board.  The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as in effect from time to
time.  Such Annual Base Salary shall be payable in accordance with Cadence’s
payroll policies.

(b)Annual Incentive Payment.  With respect to each fiscal year or portion of a
fiscal year of Cadence ending during the Employment Period, the Executive shall
be eligible to receive an annual incentive payment (the “Incentive Payment”),
with the actual amount of any such Incentive Payment to be determined by the
Compensation Committee.  The Executive’s target Incentive Payment opportunity
for each fiscal year ending during the Employment Period shall be 100% of the
Annual Base Salary (the “Target Incentive Payment”), and the maximum Incentive
Payment opportunity for each fiscal year ending during the Employment Period
shall be 150% of the Annual Base Salary.  Any earned Incentive Payment in
respect of a fiscal year shall be paid to the Executive no later than the 15th
calendar day of the third month following the close of such fiscal year, unless
Cadence or the Executive shall elect to defer the receipt of such Incentive
Payment pursuant to an arrangement that meets the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

(c)Equity Compensation.  During the Employment Period, the Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by Cadence from time to time for senior executive officers
at the discretion of the Compensation Committee.

(d)Employee Benefits, Fringe Benefits, and Perquisites.  During the Employment
Period, the Executive shall be provided with employee benefits (including
vacation), fringe benefits, and perquisites in accordance with Cadence’s
established policies.

(e)Expense Reimbursement.  Subject to the requirements of Section 8(a)(ii) of
this Agreement (relating to in-kind benefits and reimbursements), during the
Employment Period, Cadence shall reimburse the Executive for all reasonable and
substantiated expenses incurred by the Executive in the performance of the
Executive’s duties in accordance with Cadence’s policies applicable to senior
executives.

(f)Indemnification/Insurance.  The Company and the Bank shall defend, indemnify,
and hold the Executive harmless to the full extent permitted by the general laws
of the State of Delaware and the Company’s and the Bank’s organizational
documents, and shall

-2-

--------------------------------------------------------------------------------

 

promptly advance all expenses, including attorneys’ fees, under procedures
provided by, and to the full extent permitted by, such laws and the Company’s
and the Bank’s organizational documents.  The Company also shall procure and
maintain directors and officers liability insurance, which shall apply during
all periods of the Executive’s employment and thereafter during the period in
which the Executive may be subject to liability for acts and omissions to act in
connection with such employment.

5.Termination of Employment.  The Executive’s employment may be terminated under
the following circumstances:

(a)Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If
Cadence determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide the Executive with written notice in accordance
with Section 12(g) of this Agreement of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with Cadence
shall terminate effective on the 30th calendar day after receipt of such notice
by the Executive (the “Disability Effective Date”); provided that, within the
30 calendar days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform the
Executive’s duties with Cadence on a full-time basis as a result of the
Executive’s incapacity due to mental or physical illness, which incapacity
prevents the Executive from substantially performing the Executive’s duties to
Cadence for a period of 120 consecutive calendar days or 150 out of 180
consecutive calendar days, as determined by a physician selected by Cadence or
its insurers and reasonably acceptable to the Executive or the Executive’s legal
representative.

(b)By Cadence with or without Cause.  Cadence may terminate the Executive’s
employment during the Employment Period either with or without Cause.  For
purposes of this Agreement, “Cause” shall mean the Executive’s:

(i)intentional misconduct;

(ii)fraud, embezzlement, or intentional theft from Cadence;

(iii)intentional , material, and wrongful damage to Cadence’s property;

(iv)intentional wrongful disclosure of material confidential information, trade
secrets, or confidential business processes of Cadence;

(v)act leading to a conviction of (A) a felony or (B) a misdemeanor involving
moral turpitude;

(vi)willful engagement in illegal conduct or gross misconduct, either of which
is demonstrably and not insubstantially injurious to Cadence; or

(vii)continued refusal to follow lawful directions of the Executive’s supervisor
(other than any such refusal resulting from incapacity due to physical or mental
illness) after a written demand to follow such directions is delivered to the

-3-

--------------------------------------------------------------------------------

 

Executive by Cadence that specifically identifies the manner in which Cadence
believes the Executive has refused to follow such directions.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “intentional” or “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of
Cadence.  Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Company Board or the Bank Board or upon the
advice of counsel for Cadence shall be conclusively presumed to be done or
omitted to be done by the Executive in good faith and in the best interests of
Cadence.

(c)By the Executive with or without Good Reason.  The Executive’s employment may
be terminated by the Executive during the Employment Period either with or
without Good Reason.  For purposes of this Agreement, “Good Reason” shall mean,
in the absence of the written consent of the Executive:

(i)a material and adverse change in the Executive’s position or a failure of
Cadence to provide the Executive with the authorities, responsibilities, and
reporting relationships consistent with the Executive’s position set forth in
Section 3 of this Agreement;

(ii)a material failure of Cadence to provide any compensation and benefits when
due pursuant to the terms of this Agreement;

(iii)a purported termination of the Executive by Cadence other than as provided
under the terms and conditions of this Agreement;

(iv)a relocation of Cadence’s offices at which the Executive is principally
employed to a location more than 50 miles from such location; provided, however,
that any business travel required of the Executive in connection with the
performance of the Executive’s duties to Cadence shall not constitute a
relocation of Cadence’s offices at which the Executive is principally employed;

(v)a failure of Cadence to require a successor to assume this Agreement; or

(vi)Cadence providing a Notice of Nonrenewal to the Executive pursuant to
Section 2.

In order to invoke a termination with Good Reason, the Executive shall provide
written notice to Cadence of the existence of one or more of the events,
conditions, or circumstances described in clauses (i) through (v) within
30 calendar days following the Executive’s knowledge of the initial existence of
such events, conditions, or circumstances, specifying in reasonable detail the
events, conditions, or circumstances constituting Good Reason, and Cadence shall
have 30 calendar days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition if such condition is
reasonably subject to cure.  In the event that Cadence fails to remedy the
events, conditions, or circumstances constituting Good Reason during the
applicable Cure Period, the Executive’s “separation from service” (within the
meaning of Section 409A of

-4-

--------------------------------------------------------------------------------

 

the Code) must occur, if at all, within 30 calendar days following the end of
such Cure Period in order for such termination as a result of such events,
conditions, or circumstances to constitute a termination with Good Reason within
the meaning of this Agreement.

(d)Notice of Termination.  Any termination by Cadence with or without Cause or
by the Executive with or without Good Reason shall be communicated by a Notice
of Termination to the other party hereto given in accordance with Section 12(g)
of this Agreement.  For purposes of this Agreement, a “Notice of Termination”
means a written notice that: (i) indicates the specific termination provision in
this Agreement relied upon; (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be
30 calendar days after the giving of such notice or 30 calendar days after the
end of the Cure Period, if applicable, in the case of a termination by the
Executive without or with Good Reason, respectively).  The failure by the
Executive or Cadence to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or Cadence, respectively, hereunder or preclude
the Executive or Cadence, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or Cadence’s rights hereunder.

(e)Date of Termination.  “Date of Termination” means: (i) if the Executive’s
employment is terminated by Cadence other than for Cause or Disability, the date
of receipt of the Notice of Termination or any later date specified therein
within 30 calendar days of such notice, as the case may be; (ii) if the
Executive’s employment is terminated by the Executive for Good Reason, a date
that is no later than 30 calendar days after the Cure Period, if applicable;
(iii) if the Executive’s employment is terminated by the Executive without Good
Reason, the earlier of the date that is 30 calendar days following such notice
or a date chosen by Cadence following its receipt of such notice to Cadence;
(iv) if the Executive’s employment is terminated by Cadence for Cause, the date
on which Cadence, after providing the Executive’s Cure Period, if applicable,
notifies the Executive of such termination; or (v) if the Executive’s employment
is terminated by reason of death or Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be.

6.Obligations of Cadence upon Termination.

(a)Good Reason; Other Than for Cause, Death, or Disability.  If, during the
Employment Period, Cadence terminates the Executive’s employment without Cause
and other than by reason of the Executive’s death or Disability, or the
Executive resigns the Executive’s employment with Good Reason, Cadence shall,
except as otherwise required by law or provided below, pay or provide to the
Executive the following:

(i)(A) as soon as reasonably practicable following the Date of Termination, a
lump sum cash payment consisting of any accrued Annual Base Salary and unused
vacation accrued through the Date of Termination, to the extent such Annual Base
Salary and vacation has not already been paid to the Executive (the “Accrued
Obligations”); (B) as soon as reasonably practicable following the Date of
Termination, a lump sum cash payment consisting of any annual Incentive Payment
earned by the

-5-

--------------------------------------------------------------------------------

 

Executive and awarded by the Company Board or the Bank Board for a completed
fiscal year but not then paid to the Executive, provided that (other than any
portion of such annual Incentive Payment that was previously deferred, which
portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder) such payment shall be made no later
than the 15th calendar day of the third month following the close of the fiscal
year with respect to which such Incentive Payment is earned; (C) if such
termination or resignation occurs other than as provided in clause (D) below, in
the form of a cash payment payable in 24 equal monthly installments beginning on
the date specified in Section 6(f) of this Agreement, the product of (I) two
multiplied by (II) the sum of (x) the Annual Base Salary as in effect
immediately prior to the Date of Termination (disregarding any reduction, if
any, constituting Good Reason) plus (y) the Target Incentive Payment for the
year in which the Date of Termination occurs; and (D) if such termination or
resignation occurs on or within 24 months following a Change in Control (as
defined in the Amended and Restated Cadence Bancorporation 2015 Omnibus
Incentive Plan as in effect on the date hereof), a lump sum cash payment in an
amount equal to the product of (I) three multiplied by (II) the sum of (x) the
Executive’s Annual Base Salary plus (y) the Target Incentive Payment for the
year in which the termination occurs;

(ii)to the extent not theretofore paid or provided, Cadence shall, as soon as
reasonably practicable following the Date of Termination, pay or provide to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy, practice,
contract, or agreement of Cadence and the Affiliated Entities through the Date
of Termination, and shall pay such unreimbursed expenses incurred through the
Date of Termination as are subject to reimbursement pursuant to Section 4(e) of
this Agreement (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits and Expenses”);

(iii)for a 24-month period following the Date of Termination, a payment each
month equal to the monthly cost of continued coverage for the Executive and,
where applicable, the Executive’s spouse and dependents, under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) paid by the Executive under
the Company’s group health plan pursuant to Section 4980B of the Code, less the
amount that the Executive would be required to contribute for such health
coverage if the Executive were an active employee of the Company; provided that
the Executive is eligible for and timely elects COBRA continuation coverage; and

(iv)for a 24-month period following the Date of Termination, Cadence shall
purchase a term life insurance policy that provides the Executive with
substantially the same life insurance benefit that the Executive would have
received had the Executive remained employed by the Company during such 24-month
period; provided that such policy can be purchased at standard rates.

(b)Death or Disability.  If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than the obligation to pay or provide:

-6-

--------------------------------------------------------------------------------

 

(i)a lump sum cash payment in an amount equal to the sum of the Accrued
Obligations and the Other Benefits and Expenses to the Executive or the
Executive’s estate or beneficiary, as the case may be, as soon as reasonably
practicable following the Date of Termination;

(ii)a prorated Target Incentive Payment for the fiscal year in which the Date of
Termination occurs based upon the period of time during the fiscal year during
which the Executive was employed by Cadence pursuant to this Agreement; provided
that (other than any portion of such annual Incentive Payment that was
previously deferred, which portion shall instead be paid in accordance with the
applicable deferral arrangement and any election thereunder) such payment shall
be made no later than the 15th calendar day of the third month following the
close of the fiscal year with respect to which such Incentive Payment is earned;

(iii)in the case of the Executive’s Disability, for a 12-month period following
the Date of Termination, a payment each month equal to the monthly cost of
continued coverage for the Executive and, where applicable, the Executive’s
spouse and dependents, under COBRA paid by the Executive under the Company’s
group health plan pursuant to Section 4980B of the Code, less the amount that
the Executive would be required to contribute for such health coverage if the
Executive were an active employee of the Company; provided that the Executive is
eligible for and timely elects COBRA continuation coverage; and

(iv)in the case of the Executive’s Disability, for a 12-month period following
the Date of Termination, Cadence shall purchase a term life insurance policy
that provides the Executive with substantially the same life insurance benefit
that the Executive would have received had the Executive remained employed by
the Company during such 12-month period; provided that such policy can be
purchased at standard rates.

The term “Other Benefits and Expenses” as utilized in this Section 6(b) shall
also include death or disability benefits under Company provided plans as in
effect on the date of the Executive’s death with respect to senior executives of
Cadence and their beneficiaries generally.

(c)Cause; Without Good Reason; Nonrenewal.  If the Executive’s employment shall
be terminated by Cadence with Cause or by the Executive without Good Reason
during the Employment Period, or if the Employment Period expires as a result of
the delivery of a Notice of Nonrenewal by Cadence, this Agreement shall
terminate without further obligations to the Executive, other than, if such
termination occurs during the Employment Period, the obligation to pay or
provide (i) the Accrued Obligations (paid as set forth in Section 6(a) of this
Agreement) and (ii) the timely payment or provision of the Other Benefits and
Expenses (paid as set forth in Section 6(a) of this Agreement).

(d)Effect of Termination on Equity Compensation.  Upon a termination of the
Executive’s employment with the Company for any reason, any payments, benefits,
or other rights of the Executive pursuant to applicable equity or other
long-term incentive programs of Cadence shall be governed by the terms and
conditions of the applicable program documents.

-7-

--------------------------------------------------------------------------------

 

(e)Effect of Termination on Other Positions.  If, on the Date of Termination,
the Executive is a member of the Company Board, the Bank Board, or the board of
directors of any of Cadence’s subsidiaries or holds any other position with
Cadence or its subsidiaries, the Executive shall be deemed to have resigned from
all such positions as of the date of the Executive’s termination of employment
with Cadence.  The Executive agrees to execute such documents and take such
other actions as Cadence may request to reflect such resignation.

(f)Amounts Subject to Release of Claims and Compliance with Restrictive
Covenants.  The payments and benefits provided under this Section 6 (other than
the Accrued Obligations and the Other Benefits and Expenses) are subject to the
Executive’s: (i) execution, delivery to Cadence, and non-revocation within
60 calendar days of the Date of Termination of a release of claims in favor of
Cadence, its Affiliated Entities, and any officers, directors, and members of
Cadence and/or its Affiliated Entities substantially in the form used by Cadence
in connection with executive employment terminations (and not imposing any
post-employment restrictive covenant other than to reaffirm any such restrictive
covenant applicable under this Agreement) (the “General Release”); and
(ii) compliance with the provisions of Sections 10(b), 10(c), 10(d), and 10(e)
of this Agreement during the Employment Period and after the Date of
Termination.  In the event the Executive breaches the terms of Section 10(b),
10(c), 10(d), or 10(e) of this Agreement, all payments and benefits provided
under this Section 6 (other than the Accrued Obligations and the Other Benefits
and Expenses) shall, to the extent paid, be subject to a right of reclamation by
Cadence or, to the extent unpaid, forfeiture by the Executive.  The Executive
shall deliver a properly executed copy of the General Release within the
particular time period specified therein, and the payments and benefits provided
under this Section 6 (other than the Accrued Obligations and the Other Benefits
and Expenses) shall begin on the 60th calendar day following the Date of
Termination or such later date as is provided under this Agreement, provided
that the Executive has executed and submitted such General Release and the
statutory period during which the Executive is entitled to revoke such release
of claims has expired on or before such 60th calendar day.

(g)Full Settlement.  The payments and benefits provided under this Section 6 of
this Agreement (including, without limitation, the Other Benefits and Expenses)
shall be in full satisfaction of Cadence’s obligations to the Executive upon the
Executive’s termination of employment, notwithstanding the remaining length of
the Employment Period, and in no event shall the Executive be entitled to
severance benefits (or other damages in respect of a termination of employment
or claim for breach of this Agreement) beyond those specified in this Section 6.

7.No Mitigation; No Offset.  Cadence’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that Cadence may have against the Executive or
others.  In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced regardless of whether the Executive obtains other employment.

8.Section 409A; FDIC; Forfeiture.

(a)Section 409A.

-8-

--------------------------------------------------------------------------------

 

(i)General.  It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury Regulations relating thereto, or an
exemption to Section 409A of the Code.  Without limiting the generality of the
foregoing, provisions herein with respect to the timing of payments shall be
construed and interpreted in a manner consistent with such intent, and
notwithstanding anything herein to the contrary, any amount due under Section
6(a)(i)(D) in respect of a Change in Control that is not an event described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder (and that is
not in excess of the amount of severance provided for in Section 6(a)(i)(C))
shall, to the extent necessary to comply with Section 409A of the Code, not be
paid in a lump sum and shall instead be paid on the schedule contemplated by
Section 6(a)(i)(C).  Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A of the Code shall be paid
under the applicable exception.  For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion under Section 409A of the Code for certain
short-term deferral amounts.  All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code.  In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.  Within the time period permitted by the applicable Treasury
Regulations (or such later time as may be permitted under Section 409A of the
Code or any Internal Revenue Service or Department of Treasury rules or other
guidance issued thereunder), Cadence may, in consultation with the Executive,
modify the Agreement in order to cause the provisions of the Agreement to comply
with the requirements of Section 409A of the Code, so as to avoid the imposition
of  taxes and penalties on the Executive pursuant to Section 409A of the Code
(to the extent economically more advantageous to the Executive than the
imposition of any taxes and penalties).

(ii)In-Kind Benefits and Reimbursements.  Notwithstanding anything to the
contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (w) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (x) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year; (y) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (z) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

(iii)Delay of Payments.  Notwithstanding any other provision of this Agreement
to the contrary, if the Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by Cadence as in effect on the date of termination), any
payment that constitutes nonqualified deferred compensation within the meaning
of

-9-

--------------------------------------------------------------------------------

 

Section 409A of the Code that is otherwise due to the Executive under this
Agreement during the six-month period following the Executive’s separation from
service (as determined in accordance with Section 409A of the Code) on account
of the Executive’s separation from service shall be accumulated and paid to the
Executive on the first business day of the seventh month following the
Executive’s separation from service (the “Delayed Payment Date”).  The Executive
shall be entitled to interest on any delayed cash payments from the date of
termination to the Delayed Payment Date at a rate equal to the applicable
federal short-term rate in effect under Section 1274(d) of the Code for the
month in which the Executive’s separation from service occurs.  If the Executive
dies during the postponement period, the amounts and entitlements delayed on
account of Section 409A of the Code shall be paid to the personal representative
of the Executive’s estate on the first to occur of the Delayed Payment Date or
30 calendar days after the date of the Executive’s death.

(b)FDIC.  Cadence and the Executive mutually acknowledge that the terms of this
Agreement shall be subject to and limited by any requirements or limitations
that may apply under any applicable law, including any rules or regulations
promulgated by the FDIC (“FDIC Guidance”).  Accordingly, the Executive hereby
(A) acknowledges and understands that any compensation payable to him under any
benefit plan of Cadence or the Affiliated Entities, including without limitation
under this Agreement, may be subject to and limited by such FDIC Guidance,
(B) consents to any future modifications and limitations with respect to and
under such benefit plans to the extent necessary to ensure compliance with FDIC
Guidance, (C) agrees that any plan, program, policy, agreement, or arrangement
of Cadence and the Affiliated Entities and this Agreement shall be treated as a
benefit plan for purposes of such limitations, (D) voluntarily waives any claim
against Cadence for any changes to the Executive’s compensation or benefits that
are required to comply with the FDIC Guidance as in effect from time to time,
(E) agrees that such waiver and consent shall constitute a part of and be
integrated with this Agreement, (F) agrees to execute, acknowledge, and deliver
such documents or instruments and take such other actions as may be reasonably
necessary to effectuate the foregoing, and (G) agrees that in no event shall the
Executive have the right to claim a breach of this Agreement or the terms of any
benefit plan, if such claim is due to or arises from Cadence’s compliance or
alleged failure to comply with applicable law, including without limitation FDIC
Guidance.

(c)Forfeiture.  Notwithstanding any other provisions of this Agreement and in
addition to and not in contravention of the clawback provision applicable to the
Executive under applicable law:

(i)If, as a result of the Executive’s misconduct, Cadence is required to prepare
an accounting restatement due to material noncompliance of Cadence  with any
financial reporting requirement under the federal securities laws, the Executive
shall reimburse Cadence for (A) all amounts received under any incentive
compensation plans from Cadence that are in excess of the amounts the Executive
would have been entitled to had the initial such financial document been issued
or filed consistent with such accounting restatement, and (B) any gains realized
from the sale of securities of Cadence during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document

-10-

--------------------------------------------------------------------------------

 

embodying such financial reporting requirement, unless the application of this
provision has been exempted by the Securities and Exchange Commission; and

(ii)If the Executive is found guilty of misconduct by any judicial or
administrative authority in connection with any (A) formal investigation by the
Securities and Exchange Commission or (B) other federal or state regulatory
investigation, the Compensation Committee may require the repayment of any gain
realized in respect of an award under any equity compensation plan without
regard to the timing of the determination of misconduct in relation to the
timing of the exercise of the award.

9.Limitation on Payments under Certain Circumstances.

(a)Limitation on Payments.  Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined below) shall
determine that receipt of all Payments (as defined below) would subject
Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments (as defined below) meets the
definition of Reduced Amount (as defined below).  If the Accounting Firm
determines that there is a Reduced Amount, then the aggregate Agreement Payments
shall be reduced to such Reduced Amount.

(b)Determination of Reduced Amount.  If the Accounting Firm determines that the
aggregate Agreement Payments should be reduced to the Reduced Amount, Cadence
shall promptly give the Executive notice to that effect and a copy of the
detailed calculation thereof, and the Executive may then elect, in the
Executive’s sole discretion, which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after such election the Parachute Value (as
defined below) of the aggregate Agreement Payments equals the Reduced Amount);
provided that Cadence shall reduce the Agreement Payments in the following
order: (i) by reducing benefits payable pursuant to Section 6(a)(i)(C) or
Section 6(a)(i)(D) of this Agreement, as applicable, then (ii) by reducing
amounts payable pursuant to Section 6(a)(iii) of this Agreement, and then
(iii) by reducing amounts payable pursuant to Section 6(a)(ii) of this
Agreement.  All determinations made by the Accounting Firm under this Section 9
shall be binding upon Cadence and the Executive and shall be made no later than
five days prior to the occurrence of the applicable change in control.  In
connection with making determinations under this Section 9, the Accounting Firm
shall take into account the value of any reasonable compensation for services to
be rendered by the Executive before or after the applicable change in control,
including any noncompetition provisions that may apply to the Executive, and
Cadence shall cooperate in the valuation of any such services, including any
noncompetition provisions.

(c)Overpayments; Underpayments.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by Cadence to or for the benefit of the Executive pursuant
to this Agreement that should not have been so paid or distributed (each, an
“Overpayment”) or that additional amounts that will have not been paid or
distributed by Cadence to or for the benefit of the Executive pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder.  In
the event that the Accounting Firm, based

-11-

--------------------------------------------------------------------------------

 

upon the assertion of a deficiency by the Internal Revenue Service against
either Cadence or the Executive that the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by Cadence to or for the benefit of the
Executive shall be repaid by the Executive to Cadence together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which the Executive
is subject to tax under Sections 1 and 4999 of the Code or generate a refund of
such taxes.  In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by Cadence to or for the
benefit of the Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.  All fees and expenses of the
Accounting Firm in implementing the provisions of this Section 9 shall be borne
by Cadence.

(d)Certain Definitions.  The following terms shall have the following meanings
for purposes of this Section 9:

(i)“Accounting Firm” shall mean Cadence’s independent auditor as of immediately
prior to the applicable change in control;

(ii)“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 9);

(iii)“Net After-Tax Receipt” shall mean the Parachute Value of a Payment, net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

(iv)“Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment;

(v)A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise; and

(vi)“Reduced Amount” shall mean the amount of Agreement Payments that (A) has a
Parachute Value that is less than the Parachute Value of all Agreement Payments
and (B) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would

-12-

--------------------------------------------------------------------------------

 

result if the aggregate Parachute Value of Agreement Payments were any other
amount that is less than the Parachute Value of all Agreement Payments.

10.Restrictive Covenants.

(a)Return of Company Property.  Upon the Executive’s termination of employment
for any reason, the Executive shall promptly return to Cadence any keys, credit
cards, passes, confidential documents or material, or other property belonging
to Cadence, and the Executive shall also return all writings, files, records,
correspondence, notebooks, notes, electronic contact lists, and other documents
and things (including any copies thereof) containing confidential information or
relating to the business or proposed business of Cadence or the Affiliated
Entities or containing any trade secrets relating to Cadence or the Affiliated
Entities, except any personal diaries, calendars, rolodexes, or personal notes
or correspondence.  For purposes of the preceding sentence, the term “trade
secrets” shall have the meaning ascribed to it under the Uniform Trade Secrets
Act.  The Executive agrees to represent in writing to Cadence upon termination
of employment that he has complied with the foregoing provisions of this
Section 10(a).

(b)Mutual Nondisparagement.  The Executive, the Company, and the Bank each agree
that, following the Executive’s termination of employment for any reason, none
of the Executive, the Company, or the Bank shall, directly or indirectly, make
any public statements that materially disparages (i) Cadence or the Affiliated
Entities or any of their respective directors, officers, or employees, in the
case of the Executive, or (ii) the Executive, in the case of the Company or the
Bank.  Neither the Company nor the Bank shall be liable for any breach of its
obligations under this Section 10(b) if it informs its directors and executive
officers, as such term is defined in Rule 3b-7 promulgated under the Securities
Exchange Act of 1934, as amended, of the content of its covenant under this
Section 10(b) and takes reasonable measures to ensure that such individuals
honor the Company’s or the Bank’s, as applicable, agreement under this
Section 10(b).  Notwithstanding the foregoing, nothing in this Section 10(b)
shall prohibit the Executive from making truthful statements when required by
order of a court or other governmental or regulatory body having jurisdiction or
to enforce any legal right including, without limitation, the terms of this
Agreement.

(c)Confidential Information.  The Executive agrees that, during the Executive’s
employment with Cadence and at all times thereafter, the Executive shall hold
for the benefit of Cadence all secret or confidential information, knowledge, or
data relating to Cadence or any of the Affiliated Entities, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by Cadence or during the Executive’s consultation with
Cadence after the Executive’s termination of employment, and which shall not be
or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  Except in the
good-faith performance of the Executive’s duties for Cadence, the Executive
shall not, without the prior written consent of Cadence or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge, or data to anyone other than Cadence and those designated by it.  In
addition, notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall impair the Executive’s rights under the whistleblower
provisions of any applicable federal law or regulation or, for the avoidance of
doubt, limit

-13-

--------------------------------------------------------------------------------

 

Executive’s right to receive an award for information provided to any government
authority under such law or regulation.

(d)Nonsolicitation.  The Executive agrees that, while the Executive is employed
by Cadence and during the 12-month period following the Executive’s termination
of employment with Cadence for any reason, the Executive shall not directly or
indirectly, (i) solicit any individual who is, on the Date of Termination (or
was, during the six month period prior to the Date of Termination), employed by
Cadence or the Affiliated Entities to terminate or refrain from renewing or
extending such employment or to become employed by or become a consultant to any
other individual or entity other than Cadence or the Affiliated Entities,
(ii) initiate discussion with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity on behalf of the Executive’s employer, or
(iii) induce or attempt to induce any current customer, investor, supplier,
licensee, or other business relation of Cadence or any of the Affiliated
Entities to cease doing business with Cadence or such Affiliated Entity, or in
any way interfere with the relationship between any such customer, investor,
supplier, licensee, or business relation, on the one hand, and Cadence or any
Affiliated Entity, on the other hand.

(e)Noncompetition.  The Executive acknowledges and recognizes that: (i) the
nature of Cadence’s business is highly competitive and Cadence will be actively
engaged in such business throughout the United States; (ii) the services to be
performed for Cadence by the Executive are extraordinary and unique, and
(iii) the Executive’s compensation and benefits hereunder reflect the
extraordinary and unique value to Cadence of the Executive’s
services.  Accordingly, as a material inducement to Cadence to enter into this
Agreement and to pay the Executive the compensation and benefits hereunder, the
Executive agrees that, while the Executive is employed by Cadence and during the
12-month period following the Executive’s termination of employment with Cadence
for any reason (other than a termination by Cadence with Cause or a resignation
by the Executive without Good Reason), the Executive shall not engage in
Competition (as defined below).  The Executive shall be deemed to be engaging in
“Competition” if the Executive, directly or indirectly, anywhere in the
continental United States where Cadence or any of the Affiliated Entities
engages in commercial banking business or any other financial services
immediately prior to the Date of Termination, owns, manages, operates, controls,
or participates in the ownership, management, operation, or control of or is
connected as an officer, employee, partner, director, consultant, or otherwise
with, or has any financial interest in, any business (whether through a
corporation or other entity) engaged in the commercial banking business or in
any other financial services business that is competitive with any portion of
the business conducted by Cadence or any of the Affiliated Entities.  This
Section 10(e) shall cease to apply upon an expiration of the Employment Period
as a result of the delivery of a Notice of Nonrenewal by Cadence.

(f)Equitable Remedies.  The Executive acknowledges that Cadence would be
irreparably injured by a violation of Section 10(b), 10(c), 10(d), or 10(e) of
this Agreement, and the Executive agrees that Cadence, in addition to any other
remedies available to it for such breach or threatened breach, on meeting the
standards required by law, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of Section 10(b), 10(c), 10(d),
or 10(e) of this

-14-

--------------------------------------------------------------------------------

 

Agreement.  If a bond is required to be posted in order for Cadence to secure an
injunction or other equitable remedy, the parties agree that said bond need not
be more than a nominal sum.

(g)Severability; Blue Pencil.  The Executive acknowledges and agrees that the
Executive has had the opportunity to seek advice of counsel in connection with
the Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration, and in all other respects.  If it is
determined that any provision of this Section 10 is invalid or unenforceable,
the remainder of the provisions of this Section 10 shall not thereby be affected
and shall be given full effect, without regard to the invalid portions.  If any
court or other decision-maker of competent jurisdiction determines that any of
the covenants in this Section 10 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable, and in its reduced
form, such provision shall be enforced.

11.Successors.

(a)This Agreement is personal to the Executive and without the prior written
consent of Cadence shall not be assignable by the Executive.  This Agreement and
any rights and benefits hereunder shall inure to the benefit of and be
enforceable by the Executive’s legal representatives, heirs, or legatees.  This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon Cadence and its successors and assigns.

(b)Cadence will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of Cadence to assume expressly and agree to satisfy all of the
obligations under this Agreement in the same manner and to the same extent that
Cadence would be required to satisfy such obligations if no such succession had
taken place.  As used in this Agreement, “Cadence” shall mean Cadence as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

12.Miscellaneous.

(a)Amendment.  This Agreement may not be amended or modified other than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b)Withholding.  Cadence may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(c)Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Texas, without regard to the
conflict of law provisions of any state.

(d)Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement or the breach of this Agreement that is not resolved by the
Executive and Cadence shall be submitted to arbitration in Texas in accordance
with Texas law and the

-15-

--------------------------------------------------------------------------------

 

procedures of the American Arbitration Association.  The determination of the
arbitrator shall be conclusive and binding on Cadence and the Executive and
judgment may be entered on the arbitrator’s awards in any court having competent
jurisdiction.  In the event any controversy or claim under this Agreement
arises, to the full extent permitted by law, Cadence shall pay all reasonable
and documented attorneys’ fees and other reasonable and documented
litigation/arbitration costs and expenses incurred by the Executive in
connection with such claim or controversy; provided that the Executive prevails
on at least one material issue in such proceeding; and provided, further, that
in no event shall Cadence be obligated to pay more than $100,000 in the
aggregate for all such fees, costs, and expenses.

(e)Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(f)Waiver of Breach.  No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, shall operate
or be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.  The failure of any party hereto to take any action by reason
of such breach shall not deprive such party of the right to take action at any
time while such breach continues.

(g)Notices.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to Cadence:

Cadence Bancorporation
2800 Post Oak Boulevard, Suite 3800
Houston, Texas 77056
Attention:Director of Human Resources

 

or to the Executive:

At the address last on the records of Cadence.

Such notices, demands, claims, and other communications shall be deemed given in
the case of delivery by overnight service with guaranteed next day delivery, the
next day or the day designated for delivery or, in the case of certified or
registered U.S. mail, five days after deposit in the U.S. mail; provided,
however, that in no event shall any such communications be deemed to be given
later than the date they are actually received.

-16-

--------------------------------------------------------------------------------

 

(h)Survivorship.  Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

(i)Entire Agreement.  From and after the date hereof, this Agreement shall
supersede any other agreement or understanding between the parties with respect
to the subject matter hereof (including, without limitation, the Prior
Agreement).  The obligations under this Agreement are enforceable solely against
Cadence and its Affiliated Entities, and in no event shall this Agreement be
enforceable against any shareholder of, or investor in, Cadence.

(j)Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original but all of which taken together
constitute one and the same agreement.

(k)Representations by the Executive.  The Executive hereby warrants that the
Executive has the full authority to execute and enter into this Agreement and
that the Executive’s execution of this Agreement and commencement of employment
with Cadence shall not contravene any obligations the Executive may have to any
prior employer.  The Executive represents and warrants that the Executive has
disclosed to Cadence all provisions in any agreements with the Executive’s
current employer that purport to restrict the Executive’s activities following
employment with such employer and that the Executive is subject to no agreement
or restriction that would limit the Executive’s ability to execute and deliver
this Agreement or serve in the capacities and fully perform the services
contemplated herein.

[Signature Page Follows]

 

 

-17-

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and each of the
Company and the Bank has caused these presents to be executed in its name and on
its behalf, all as of the day and year first above written.

CADENCE BANCORPORATION

By: /s/ Jerry W. Powell_________________________
                   Name: Jerry W. Powell
                   Title: EVP, General Counsel & Corporate Secretary

CADENCE BANK, N.A.

By: /s/ Jerry W. Powell_________________________
                   Name: Jerry W. Powell
                   Title: EVP, General Counsel & Corporate Secretary

EXECUTIVE

Samuel M. Tortorici___________________________
Samuel M. Tortorici

[Signature Page to Tortorici Amended and Restated Employment Agreement]

 